Opinion issued October 27, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-22-00542-CV
                            ———————————
                                  T.C., Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the Probate Court No. 4
                            Harris County, Texas
                         Trial Court Case No. 320442


                          MEMORANDUM OPINION

      Appellant, T.C., has neither paid the required fees nor established indigence

for purposes of costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.851(b), 51.941(a); Order, Fees Charged in

the Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

On August 11, 2022, appellant was notified that this appeal was subject to dismissal

if appellate costs were not paid, or indigence was not established, by September 12,

2022. See TEX. R. APP. P. 42.3(b), (c).

      On September 15, 2022, appellant filed a motion for extension of time to pay

the required appellate filing fee, which the Court granted. The Court ordered

appellant to pay the required appellate costs on or before October 17, 2022.

Appellant failed to do so. See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. See

TEX. R. APP. P. 5, 42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Countiss, and Farris.




                                          2